Curia.

The Court, in their charge to the Jury, directed them to distinguish between a Wilful ne*405glect in an officer to return a precept in a civil action, and a neglect occasioned by mere casualty. In the former case, the officer may be even punished criminally, and the party injured ought to recover the whole debt, if it be lost by the neglect; and if the original defendant be in good circumstances, so that the debt is not lost, the plaintiff ought to be recompensed for the injury he may have sustained with exemplary damages, according to the aggravation of the wilful neglect; but where an officer neglects to return a precept through mere casualty, as in the present case, the actual injury the plaintiff has sustained by the non-return of the writ must be the measure of damages.
Darius Chipman, for the plaintiff
The Jury returned a verdict for the plaintiff, 20 dollars, and costs.
for defendant.